Citation Nr: 1229861	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  05-03 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to a rating higher than 10 percent for tinea cruris. 

2. Entitlement to an effective date earlier than January 12, 2005 for the award of service connection for non-Hodgkin's Lymphoma, status post surgical treatment with residual scar of the right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1967 to May 1969.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in January 2006 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in February 2006, a statement of the case was issued in July 2007, and a substantive appeal was timely received in July 2007.  A rating decision in June 2007, increased the rating to 10 percent effective January 12, 2005, the date the Veteran's claim for increase was received.  

In July 2008 and in January 2011, the Board remanded the issue involving an increased rating for tinea cruris for further development.  While the Veteran's tinea condition affects his feet and groin area, the Board notes that a prior Board decision in November 2002 granted entitlement to service connection for tinea cruris based on the determination that the Veteran's tinea cruris was related to the groin problem which he was treated for during service.  The Board limited the award of service connection to tinea cruris and specifically indicated that the award of service connection did not extend to tinea pedis or the rash on the legs.  In May 2012, the Veteran indicated that he has had a rash on his left leg since 1974 that extends from his ankle to the rear of the upper thigh and has dark spots on his chest and back with blisters that burst and leave sores.  Therefore the issue of entitlement to service connection for a skin disability other that tinea cruris is raised by the record and is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

In July 2008 and in January 2011, the Board remanded the issue of entitlement to an earlier effective date for the award of service connection for non-Hodgkin's Lymphoma, status post surgical treatment with residual scar of the right shoulder, to include consideration of the propriety of the grant of service connection for non-Hodgkin's Lymphoma.  A rating decision in May 2012 severed the grant of service connection for non-Hodgkin's Lymphoma status post residual scar effective June 1, 2012 and service connection for this disability remained in effect from January 12, 2005 to June 1, 2012.  In May 2012, the Veteran continued to disagree with the effective date of the grant of service connection for non-Hodgkin's Lymphoma and did not file a notice of disagreement with the severance of the grant of service connection for non-Hodgkin's lymphoma status post residual scar.  Therefore the issue on appeal has been characterized as entitlement to an effective date earlier than January 12, 2005 for the award of service connection for non-Hodgkin's Lymphoma, status post surgical treatment with residual scar of the right shoulder.

In April 2008, the Veteran withdrew his request for a Board hearing.  

A review of the Virtual VA paperless claims processing system shows additional documents which are either duplicative of the evidence of record or are not pertinent to the present appeal.


FINDINGS OF FACT

1. For the period covered in the appeal, tinea cruris is manifested by a rash in the groin area which at most affected 15 percent of the body surface area.  

2. The original claim for VA disability compensation for non-Hodgkin's Lymphoma to include its residuals was received at the RO on August 24, 2005, and there was no pending claim, formal or informal, before August 24, 2005.



CONCLUSIONS OF LAW

1. The criteria for a rating higher than 10 percent for tinea cruris have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 (prior to October 23, 2008), Diagnostic 7806 (2011).  

2. The criteria for an effective date earlier than January 12, 2005 for the grant of service connection for non-Hodgkin's Lymphoma, status post surgical treatment with residual scar of the right shoulder have not been met.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided a pre-adjudication VCAA notice by letter dated in April 2005.  The Veteran was notified of the evidence needed to substantiate the claim for an increased rating, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  In April 2006, the Veteran was provided with notice for disability ratings and for the effective date of the claims.  

To the extent that the VCAA notice pertaining to degree of disability and effective date came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided substantial content-complying VCAA notice, the claims were readjudicated as evidenced by the statement of the case, dated in April 2007.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.)

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service treatment records, a copy of the hearing transcript, and lay statements have been associated with the record.  Additionally, during the appeal period the Veteran was afforded VA examinations pertaining to his tinea cruris in September 2005, March 2007, March 2010, and March 2011.  While the Board found the March 2010 VA examination to be inadequate, the subsequent VA examination in March 2011 together with the other evidence of record, to include the VA examination in September 2005 and March 2007, is adequate for rating purposes.  The VA examiners reviewed the Veteran's claims file and provided detailed medical histories and clinical evaluations.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  On VA examination in March 2011, the examiner indicated that a couple weeks prior to the examination the Veteran's skin condition in the groin area flared up when he travelled to Alabama and was exposed to warmer weather.  The examiner in detail noted the symptoms that the Veteran reported experiencing during his flare-ups.  Therefore the Veteran has not been prejudiced by not having a VA examination at the exact moment when he experienced the flare-ups as he is competent to report the symptoms that he experienced which the examiner noted on the examination.  

A VA psychological assessment in December 1999 and a VA examination in March 2010 show the Veteran was receiving disability benefits from the Social Security Administration (SSA); however, the December 1999 VA evaluation indicates the Veteran was receiving VA benefits due to a sleep disorder, high blood pressure, excessive weight gain, and fainting spells.  On VA examination in March 2010, the Veteran indicated that he had to retire from the Massachusetts Bay Transportation Authority due to hypoglycemic reactions while driving a trolley.  As the evidence shows that the Veteran's is not receiving SSA benefits due to the issues on appeal, the records are not relevant to the current appeal and VA is under no duty to obtain the records.  Golz v. Shinseki, 590 F.3d 1317 (2010) (there is no such duty to assist when there is no indication the SSA records are potentially relevant to the claim at issue).  Thus, with respect to the Veteran's claims, there is no additional evidence which needs to be obtained.  


A Rating Higher than 10 percent for Tinea Cruris

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The criteria for rating scars under Diagnostic Codes 7800-7805 were amended effective October 23, 2008 and apply to all claims received by VA on or after October 23, 2008.  As to claims filed before October 23, 2008, on January 20, 2012, 38 C.F.R. § 4.118 was revised to clarify that a veteran whose scars were rated by VA under Diagnostic Codes 7800-7805 in effect prior to October 23, 2008, may request review under the revised Diagnostic Codes.  77 Fed. Reg. 2909 (January 20, 2012).  In the instant case the Veteran's claim was received prior to October 2008 and he has not requested that his service-connected tinea cruris be rated under the revised criteria and the criteria prior to October 23, 2008 apply.  

Tinea cruris (i.e., ringworm of the inguinal area (jock itch)) is rated as either disfigurement of the head, face, or neck under Diagnostic Code 7800; as scars under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805; or as dermatitis under Diagnostic Code 7806, depending upon the predominant disability.  See 38 C.F.R. § 4.118, Diagnostic Code 7813.  The RO has rated the tinea cruris under Diagnostic Code 7806.  Under Diagnostic Code 7806, a noncompensable rating is warranted for a skin disorder that affects less than 5 percent of the entire body or less than 5 percent of the exposed areas, and there is no more than topical therapy required during the past 12-month period.  A 10 percent rating is warranted for a skin disorder that affects at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of the exposed areas, or that requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent rating is warranted for a skin disorder that affects 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas, or that requires systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted for a skin disorder that affects more than 40 percent of the entire body or more than 40 percent of the exposed areas, or that requires constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.

Diagnostic Code 7800 is not applicable as the service-connected tinea cruris is not related to the disfigurement of the head, face, or neck.  Under Diagnostic Code 7801 scars, other than on the head, face, or neck, that are deep or that cause limited motion, are rated 10 percent in area or areas exceeding 6 square inches (39 sq. cm.), 20 percent in area exceeding 12 square inches (77 sq. cm.), 30 percent in an area exceeding 72 square inches (465 sq. cm.), and 40 percent in an area exceeding 144 square inches (929 sq. cm.).  Note (1) provides that scars in widely separated areas will be rated separately and combined in accordance with 38 C.F.R. § 4.25.  Under Diagnostic Code 7802, scars other than on the head, face, or neck, that are superficial and do not cause limited motion are rated 10 percent in area or areas of 144 squares inches (929 sq. cm.) or greater.  Note (1) provides that scars in widely separated areas will be rated separately and combined in accordance with 38 C.F.R. § 4.25.  Under Diagnostic Code 7803 scars which are superficial and unstable are rated 10 percent.  Note (1) provides that an unstable scar is where there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  Under Diagnostic Code 7804 scars which are superficial and painful on examination are rated 10 percent.  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  Under Diagnostic Code 7805 other scars are rated on limitation of function of affected part.

Evidence and Analysis

The claims folder is replete with medical records from 1969 to 2011, which show variously diagnosed skin disabilities to include tinea cruris, tinea pedis, and linear nevus.  Nevertheless, as discussed above, the Board in its decision in November 2002 limited the grant of service connection to tinea cruris.  The Board specifically stated that the grant of service connection was limited and did not extend to tinea pedis or the rash on the legs.  Tinea cruris is defined as acute or chronic tinea involving the groin, perineum and perineal regions and sometimes spreading to contiguous areas, otherwise referred to as jock itch or ringworm of the groin.  Dorland's Illustrated Medical Dictionary, 28th edition, p. 1713.  A rating decision in January 2003 implemented the Board's decision and assigned a noncompensable rating.  While the Veteran filed a notice of disagreement with the initial rating he did not perfect his appeal after a statement of the case was issued in January 2004.  In January 2005, the Veteran filed a claim for an increased rating for his service-connected skin disability, which has been limited to tinea cruris.  Therefore the Board will focus on the pertinent evidence during the current appeal period which focuses on a skin condition in the groin area.  The analysis will focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122   (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

On VA examination in September 2005, there was mild inflammation on the left side of the groin with scarring.  The diagnosis was tinea cruris of the groin area, which according to the Veteran was intermittent, and affected around 5 percent of the surface body area.  

In February 2006, the Veteran stated that his skin condition extends beyond his tinea cruris area and spreads beyond 5 percent of his body.  During a RO hearing in November 2006, the Veteran testified that he has rashes in his abdomen and on his back.  He noted that burning blisters develop which turn into black spots and that he used a 1 percent Clotrimazole cream.  

On VA examination in March 2007, the examiner reviewed the claims folder and noted that the Veteran's medical history showed he was treated with Hydrocortisone and Lotrimin in the past for a rash in his groin and feet; however, the examiner did not indicate whether the Hydrocortisone was used to treat the groin rash.  The Veteran reported having dark spots all over his abdomen, which flared up every three to four months with blisters, which itched, and when the blisters cleared they left brown spots.  The Veteran treated the problem with Erythromycin gel.  Physical examination showed 5 to 6 mm. flat, dark macules all over his upper abdomen.  There was hyperpigmentation of the skin with dark discoloration on the left side of the groin extending to the upper thigh.  The assessment included fungus of the groin area.  It was treated with antifungal creams and Clotrimazole cream was prescribed in August 2005.  The examiner indicated that the fungal rash affected the feet and the groin, which was 15 percent of the body surface and 0 percent of the exposed body surface area.  The examiner stated that there was no functional impairment secondary to this problem and no scarring or disfigurement secondary to this problem.  VA progress notes in April 2007 continue to show the Veteran was treated with Clotrimazole cream for the tinea cruris.  

On VA examination in March 2010, the examiner reviewed the claims folder and noted that the Veteran had had a history of small abscesses on his right buttocks and groin which have diminished in frequency and intensity since his discharge from service.  Although the examiner noted a few scars, the following scars appeared to be located within close proximity to the groin area.  There was a 5 x .1 centimeter oblique scar over the lateral aspect of the left thigh, which was depigmented and superficial.  The scar was not tethered and did not involve keloid.  There was a 6 x .2 centimeter transverse scar over the right upper posterior lateral thigh.  It was noted to be hyperpigmented and superficial.  It was not tethered and involved no keloid.  The examiner commented that the scars did not limit the Veteran's activities.  

On VA examination in March 2011, the examiner reviewed the claims folder and noted that the Veteran had a constant rash in his groin which would flare up in warm weather.  During flare-ups there would be sweating, itching, the rash would look lighter than the Veteran's normal skin.  The itching was accompanied by pain.  During flare-ups the Veteran used Clotrimazole 1 percent cream, which the examiner noted was neither a corticosteroid nor an immunosuppressive.  The Veteran denied any history of skin ulceration or loss of the covering of the skin surface in the groin.  He reported that it never limited his function or movement and appeared to indicate that the Veteran never used corticosteroids or immunosuppressants to treat his condition and has never required more than topical therapy.  Physical examination showed that the Veteran's various skin conditions affected more than 5 percent of the body but less than 20 percent.  There were hyperpigmented patches in the bilateral inguinal folds with slight peripheral scale, extending posteriorly into the perineum.  The was some lichenification with increased skin markings on the left.  There was no erythema, erosions, or tenderness.  A KOH (potassium hydroxide) skin test in the groin area was negative.  A Wood's light exam of the groin area was positive for coral red florescence with the hyperpigmented patches of the perineum and left groin.  The examiner provided a diagnosis of erythrasma in the inguinal area, which was chronic and treated with antifungal creams.  The examiner noted that the groin rash in the past was documented as tinea cruris.  She indicated that there was no associated loss of skin surface covering or ulceration, the condition was superficial and did not limit function or mobility.  It did not require corticosteroids, immunosuppressants or anything more than topicals.  Itching was intermittent, exfoliation and exudation were not seen on the examination but would be minimal even during a flare based on the examination and the Veteran's medical history.  The examination showed the area involved about 30 square centimeters and at worst it would cover up to 10 percent of the body surface area and 0 percent of the exposed area.  The examiner prescribed topical Erythromycin gel for this condition.   

A review of the evidence shows that the predominant disability of the Veteran's tinea cruris has been a skin condition, and thus it is to be evaluated under Diagnostic Code 7806.  There has been no evidence that the Veteran's condition should be evaluated under the Codes for scars (7801-7805), as he is not shown to have scars that cover an area exceeding 6 square inches, are unstable, painful, or cause limitation of motion.  Based on the evidence of record, the evidence does not more nearly approximate the criteria for a rating higher than 10 percent under Diagnostic Code 7806 as it has not been shown that the Veteran meets the criteria for the next higher rating of 30 percent whereby 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas are affected, or that the Veteran required systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  During the appeal period, the body surface area affected by the tinea cruris ranged from 5 percent to 15 percent.  There is no indication during the appeal period that the Veteran required corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more.  

As the criteria for a rating higher than 10 percent has not been demonstrated throughout the period considered in this appeal, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected tinea cruris.  As noted above, the Veteran has a variously diagnosed rash in the groin area.  His disability is manifested by a rash covering the described percentages of his body, which can be itchy and painful, and requires topical therapy.  The rating criteria contemplate these symptoms.  The Veteran has not described any exceptional or unusual features or symptoms of the disability.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


An Effective Date Earlier than January 12, 2005 for the Award 
of Service Connection for non-Hodgkin's Lymphoma, 
with Residual Scar of the Right Shoulder

Legal Criteria

Under 38 U.S.C.A. § 5110(a) , the effective date of an award based on an original claim or on a claim reopened after a final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application.  The statutory provision is implemented by regulation, which provides that the date of entitlement to an award of service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, it will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

Evidence 

Private medical records in January 1971 show Veteran had a tumor mass removed from his right upper back.  A pathology report shows the mass was fatty tissue (lipoma).  

In April 1979 a statement was received from the Veteran whereby he asserted that he was hospitalized in 1972 for removal of a tumor on his shoulder.  In May 1983, the Veteran filed a claim of entitlement to service connection for a rash due to Agent Orange exposure, a scorpion bite, and abscess on his rear end due to Agent Orange exposure.  In a statement received in June 2000 the Veteran indicated that doctors told him that the tumor that was excised from his right shoulder was due to non-Hodgkin's lymphoma.  

On VA examination in October 2000, the examiner indicated that the Veteran had a scar on his right scapula reported to be secondary to removal of non-Hodgkin's Lymphoma.  

In June 2003, the Veteran continued to assert that his right shoulder tumor was non-Hodgkin's Lymphoma.  On January 12, 2005, a claim was received from the Veteran for an increased rating for his skin disability.  On August 24, 2005, an informal claim was received from the Veteran for entitlement to service connection for non-Hodgkin's Lymphoma, to include its residuals.  In a statement received on August 25, 2005, the Veteran indicated that he was filing a claim for non-Hodgkin's lymphoma which he thought was a scorpion bite on his right shoulder.  

On VA examination in November 2005, the examiner provided a diagnosis of non-Hodgkin's Lymphoma per the Veteran's report that it was initially diagnosed as status post fatty tumor from the right shoulder in 1971.  

A rating decision in January 2006 granted entitlement to service connection for non-Hodgkin's Lymphoma, status post surgical treatment with residual scar effective January 12, 2005.  In February 2006, the Veteran contended that he originally submitted a claim for non-Hodgkin's Lymphoma in 1983 when he claimed service connection for a scorpion bite.  During a RO hearing in November 2006, the Veteran testified that his non-Hodgkin's Lymphoma was part of his claim for a scorpion bite and was related to a tumor removed from his right shoulder in 1971.  He stated that his claim for non-Hodgkin's Lymphoma was part of his original claim for skin problems in the 1970s or 1980s.  While the Veteran also noted that he first filed a claim on December 3, 1973 the day he got divorced, he did not indicate what this claim was for nor does the claims folder include a claim received from the Veteran around that time.  In July 2010, the Veteran clarified that in 1983 he filed a claim for a right shoulder tumor that was removed in 1971.  In May 2012, the Veteran indicated that non-Hodgkin's lymphoma was part of his claim in May 1983.

Analysis

The Veteran seeks an effective date earlier than January 12, 2005, for the grant of service connection for non-Hodgkin's lymphoma, status post surgical treatment with residual scar of the right shoulder.  As discussed above, the Veteran contends that his claim received in May 1983 for entitlement to service connection for a scorpion bite was a claim for service connection for non-Hodgkin's Lymphoma because he thought that the non-Hodgkin's Lymphoma was a scorpion bite on his right shoulder.  

It is well settled that intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, intent must be communicated in writing.  MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits); Criswell v. Nicholson, 20 Vet. App. 501 (2006); Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) (noting that even an informal claim for benefits must be in writing); Brannon v. West, 12 Vet. App. 32, 35 (1998); 38 C.F.R. § 3.27 (1946) (stating that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it"); 38 C.F.R. § 3.1(p) (defining a "claim" as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit").

The Veteran's claim of service connection for a scorpion bite received in May 1983 cannot be construed as a formal or informal claim for non-Hodgkin's Lymphoma because it does not indicate an intent by the Veteran to seek service connection for non-Hodgkin's Lymphoma.  38 C.F.R. § 3.155.  Furthermore, there is no medical evidence which shows that the Veteran ever had non-Hodgkin's Lymphoma other than his self reported history, which was the basis for the May 2012 rating decision which severed the grant of service connection for non-Hodgkin's Lymphoma.  The mere fact that the Veteran contends that he thought that the non-Hodgkin's Lymphoma was a scorpion bite does not rise to the level of a formal or informal claim as it does not constitute a request for a determination of entitlement to service connection for non-Hodgkin's Lymphoma or demonstrates a belief in entitlement to service connection for non-Hodgkin's Lymphoma.

The first communication from the Veteran expressing an intent to file a claim of entitlement to service connection for non-Hodgkin's Lymphoma was received in August 2005; however, as the RO assigned an effective date of January 12, 2005, which precedes the date of claim which is August 2005, the Board will not disturb the assigned effective date.  As there is no pending claim, formal or informal, before January 12, 2005, there is no factual or legal basis to assign an effective date before January 12, 2005.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

For these reasons, the preponderance of the evidence is against the claim for an effective date before January 12, 2005, for the grant of service connection for non-Hodgkin's Lymphoma, status post surgical treatment with residual scar of the right shoulder and the benefit-of-the-doubt standard of proof does not apply.  8 U.S.C.A. 
§ 5107(b).

ORDER

A rating higher than 10 percent for tinea cruris is denied.  

An effective date earlier than January 12, 2005, for the grant of service connection for non-Hodgkin's Lymphoma, status post surgical treatment with residual scar of the right shoulder is denied.  




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


